UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IRA KLEIMAN, as the personal
 representative of the Estate of David
 Kleiman, and                                       Case No. 1:19-mc-02303-LDH

 W&K INFO DEFENSE RESEARCH, LLC,                    NOTICE OF APPEARANCE

         Plaintiffs,

    v.

 CRAIG WRIGHT,

 Defendant.




                Please take notice that Joseph Delich of Roche Freedman LLP hereby enters his

appearance as one of the counsel in the above-captioned action for Plaintiffs Ira Kleiman, as the

personal representative of the Estate of David Kleiman, and W&K Info Defense Research, LLC.



Dated: September 16, 2019
       Brooklyn, New York
                                               Respectfully submitted,

                                               /s/ Joseph Delich

                                               Joseph Delich
                                               New York Bar No. 5487186
                                               ROCHE FREEDMAN LLP
                                               185 Wythe Ave F2
                                               Brooklyn, NY 11249
                                               Email:jdelich@rochefreedman.com
                                               Phone: (929) 457-0057
                                               Attorney for Plaintiffs
